


110 HR 5726 IH: To amend the Immigration and Nationality Act to require

U.S. House of Representatives
2008-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5726
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2008
			Mr. Baird introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to require
		  prospective employers of H–1B nonimmigrants to participate in an educational,
		  training, or mentorship program for United States workers.
	
	
		1.H-1B visa applications and
			 certifications
			(a)Programs To
			 train United States workersSection 212(n)(1) of the Immigration
			 and Nationality Act is amended by inserting after subparagraph (G) the
			 following:
				
					(H)(i)The employer is directly participating in,
				or will be directly participating in, an educational, training, or mentoring
				program to train United States workers in the local community in science, math,
				engineering, or technology related to the position for which an H–1B
				nonimmigrant is sought.
						(ii)The involvement of the employer in a
				program described in clause (i) shall be commensurate with the size of the
				employer and the total number of H–1B nonimmigrants already employed by the
				employer at the time the employment of a new H–1B nonimmigrant is
				sought.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect, and apply to an employer who is seeking to
			 employ a nonimmigrant described in section 101(a)(15)(H)(i)(b) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)), on and after
			 the first day of the first fiscal year that begins after the date on which the
			 numerical limitation in section 214(g)(1)(A) of such Act (8 U.S.C.
			 1184(g)(1)(A)) for such fiscal year is increased above 65,000.
			
